     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 1 of 9



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   2551 N. Green Valley Parkway
     Building C, Suite 303
 4   Henderson, NV 89014
     Tel: 702-666-0233
 5   robert@tzalllegal.com
 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9
     Kai Perry, Individually and on Behalf of All  )     Docket No.
10
     Others Similarly Situated                     )
11                                                 )
                   Plaintiff,                      )     CLASS ACTION COMPLAINT for
12                                                 )     violations of the Fair Debt Collection
            vs.                                    )     Practices Act, 15 U.S.C. § 1692 et seq.
                                                   )
13                                                 )     DEMAND FOR JURY TRIAL
     Rozlin Financial Group, Inc., Debt Resolution )
14                                                 )
     Services, LLC and John Does 1-25              )
15                                                 )
                 Defendant(s).
16

17

18
            Plaintiff Kai Perry (hereinafter, “Plaintiff”), a Nevada resident, brings this Class Action
19
     Complaint by and through his attorney, The Law Offices of Robert M. Tzall against Defendant
20
     Rozlin Financial Group, Inc., (hereinafter “Defendant RFGI”) and Defendant Debt Resolution
21
     Services, LLC (hereinafter “Defendant DRS) individually and on behalf of a class of all others
22

23   similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

24   information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to
25   Plaintiff, which are based upon Plaintiff's personal knowledge.
26
27

28
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 2 of 9



 1

 2                       INTRODUCTION/PRELIMINARY STATEMENT
 3
          1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977
 4
       in response to the “abundant evidence of the use of abusive, deceptive, and unfair debt
 5
       collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was
 6

 7     concerned that “abusive debt collection practices contribute to the number of personal

 8     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

 9     privacy.” Id. Congress concluded that “existing laws…[we]re inadequate to protect
10
       consumers,” and that “‘the effective collection of debts’ does not require ‘misrepresentation
11
       or other abusive debt collection practices.’” 15 U.S.C. §§ 1692(b) & (c).
12
          2.      Congress explained that the purpose of the Act was not only to eliminate abusive
13
       debt collection practices, but also to “insure that those debt collectors who refrain from using
14

15     abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

16     determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),
17     Congress gave consumers a private cause of action against debt collectors who fail to comply
18
       with the Act. Id. § 1692k.
19
                                     JURISDICTION AND VENUE
20
          3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et.
21

22     seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in

23     this action pursuant to 28 U.S.C. § 1367(a).

24        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this
25     is where the Plaintiff resides as well as where a substantial part of the events or omissions
26
       giving rise to this claim occurred.
27

28
                                                    -2-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 3 of 9



 1                                     NATURE OF THE ACTION
 2            5.    Plaintiff brings this class action on behalf of a class of Nevada consumers under
 3
        §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt
 4
        Collections Practices Act (“FDCPA”), and
 5
              6.    Plaintiff is seeking damages and declaratory relief.
 6

 7

 8                                               PARTIES

 9            7.    Plaintiff is a resident of the State of Nevada, County of Clark, with an address of
10
        7809 Hornstone Court, Las Vegas, Nevada 89149.
11
              8.    Defendant RFGI is a "debt collector" as the phrase is defined in 15 U.S.C. §
12
     1692(a)(6) and used in the FDCPA with an address at 1628 DeKalb Ave, Sycamore, Illinois
13
     60178.
14

15            9.    Upon information and belief, Defendant RFGI is a company that uses the mail,

16      telephone, and facsimile and regularly engages in business the principal purpose of which is
17      to attempt to collect debts alleged to be due another.
18
           10.      Defendant DRS is a "debt collector" as the phrase is defined in 15 U.S.C. §
19
     1692(a)(6) and used in the FDCPA with an address at 4550 W Oakey Blvd, Ste T, Las Vegas, NV
20
     89102.
21

22            11.   Upon information and belief, Defendant DRS is a company that uses the mail,

23      telephone, and facsimile and regularly engages in business the principal purpose of which is

24      to attempt to collect debts alleged to be due another.
25

26
27

28
                                                    -3-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 4 of 9



 1        12.      John Does l-25, are fictitious names of individuals and businesses alleged for the
 2     purpose of substituting names of Defendants whose identities will be disclosed in discovery
 3
       and should be made parties to this action.
 4

 5
                                           CLASS ALLEGATIONS
 6        13.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.
 7
       P. 23(a) and 23(b)(3).
 8
          14.      The Class consists of:
 9
                a. all individuals with addresses in the State of Nevada;
10

11              b. to whom Defendant RFGI sent a collection letter attempting to collect a consumer

12                 debt;

13              c. on behalf of Defendant DRS;
14
                d. that deceptively implied marking a collection item as “Paid” on a credit report
15
                   would offer a resolution of the consumer’s credit report;
16
                e. which letter was sent on or after a date one (1) year prior to the filing of this action
17
                   and on or before a date twenty-one (2l) days after the filing of this action.
18

19        15.      The identities of all class members are readily ascertainable from the records of

20     Defendants and those companies and entities on whose behalf they attempt to collect and/or
21     have purchased debts.
22
          16.      Excluded from the Plaintiff Class are the Defendant and all officer, members,
23
       partners, managers, directors and employees of the Defendant and their respective immediate
24
       families, and legal counsel for all parties to this action, and all members of their immediate
25

26     families.

27

28
                                                     -4-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 5 of 9



 1        17.      There are questions of law and fact common to the Plaintiff Class, which common
 2     issues predominate over any issues involving only individual class members. The principal
 3
       issue is whether the Defendant’s letter, violates 15 U.S.C. §§ l692e.
 4
          18.      The Plaintiff’s claims are typical of the class members, as all are based upon the
 5
       same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of
 6

 7     the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with

 8     experience in handling consumer lawsuits, complex legal issues, and class actions, and neither

 9     the Plaintiff nor his attorneys have any interests, which might cause them not to vigorously
10
       pursue this action.
11
          19.      This action has been brought, and may properly be maintained, as a class action
12
       pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is
13
       a well-defined community interest in the litigation:
14

15              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

16                 the Plaintiff Class defined above is so numerous that joinder of all members would
17                 be impractical.
18
                b. Common Questions Predominate: Common questions of law and fact exist as to
19
                   all members of the Plaintiff Class and those questions predominance over any
20
                   questions or issues involving only individual class members. The principal issue is
21

22                 whether the Defendant’s imposition of a processing fee, violates 15 USC §l692e.

23              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

24                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the
25                 Defendant’s common uniform course of conduct complained of herein.
26
                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the class
27
                   members insofar as Plaintiff has no interests that are adverse to the absent class
28
                                                    -5-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 6 of 9



 1                  members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff
 2                  has also retained counsel experienced in handling consumer lawsuits, complex
 3
                    legal issues, and class actions. Neither the Plaintiff nor his counsel have any
 4
                    interests which might cause them not to vigorously pursue the instant class action
 5
                    lawsuit.
 6

 7               e. Superiority: A class action is superior to the other available means for the fair and

 8                  efficient adjudication of this controversy because individual joinder of all

 9                  members would be impracticable. Class action treatment will permit a large
10
                    number of similarly situated persons to prosecute their common claims in a single
11
                    forum efficiently and without unnecessary duplication of effort and expense that
12
                    individual actions would engender.
13
          20.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
14

15     is also appropriate in that the questions of law and fact common to members of the Plaintiff

16     Class predominate over any questions affecting an individual member, and a class action is
17     superior to other available methods for the fair and efficient adjudication of the controversy.
18
          21.       Depending on the outcome of further investigation and discovery, Plaintiff may, at
19
       the time of class certification motion, seek to certify a class(es) only as to particular issues
20
       pursuant to Fed. R. Civ. P. 23(c)(4).
21

22
                                           FACTUAL ALLEGATIONS
23
          22.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
24
       numbered above herein with the same force and effect as if the same were set forth at length
25

26     herein.

27        23.       Some time prior to October 1, 2019 an obligation was allegedly incurred to Why

28     Not/Kmart.
                                                     -6-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 7 of 9



 1        24.      The Why Not/Kmart obligation arose out of transactions in which money,
 2     property, insurance or services, which are the subject of the transaction, were primarily for
 3
       personal, family or household purposes.
 4
          25.      The alleged Why Not/Kmart obligation is a "debt" as defined by 15 U.S.C.§
 5
       1692a(5).
 6

 7        26.      Defendant DRS, a debt collector, and the subsequent owner of the Why

 8     Not/Kmart debt, contracted the Defendant RFGI to collect the alleged debt.

 9        27.      Defendants RFGI and DRS collect and attempt to collect debts incurred or alleged
10
       to have been incurred for personal, family or household purposes on behalf of creditors using
11
       the United States Postal Services, telephone and internet.
12

13                                 Violation October 1, 2019 Collection Letter
14
          28.      On or about October 1, 2019, Defendant RFGI sent Plaintiff a collection letter on
15
       behalf of Defendant DRS (the “Letter”) regarding the alleged debt. See Exhibit A.
16
          29.      The Letter offers settlement options to resolve the debt for less than the balance
17
       owed.
18

19        30.      The letter further states in pertinent part: “Upon receiving your final payment, your

20     account will be closed and satisfied in full! Within 30 days of your final payment clearing,
21     you will receive a letter stating your account has been satisfied in full and closed to keep for
22
       your records.
23
          We will also update any derogatory/negative marks on your credit report as “Paid” in
24
       reference to this account within 4-6 weeks of final payment.”
25

26        31.      The letter deceptively implies that the reporting of this debt will be resolved by

27     noting that the account has been “Paid” on the consumer’s credit report.

28
                                                   -7-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 8 of 9



 1        32.     This is deceptive because updating the consumer’s credit report to a “Paid” status
 2     will not deliver the resolution that the letter intends to convey, because the debt would still be
 3
       reported as a collection item without effectively any resolution on the consumer’s credit
 4
       report.
 5

 6        33.     It is deceptive to imply a perceived benefit of resolution to a consumer thereby
 7     coercing them into making settlement payments when there actually is no resolution.
 8

 9        34.     The consumer could be misled into making a settlement payment to resolve their

10     credit report based on the letter, in the hopes of fully resolving their credit report when, in

11     actuality the benefit does not exist.
12
          35.     As a result of Defendant’s deceptive misleading and false debt collection practices,
13

14     Plaintiff has been damaged.

15
                                  COUNT I
16   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                    et seq.
17
          36.     Plaintiff repeats, reiterates and incorporates the allegations contained in the
18

19     foregoing paragraphs with the same force and effect as if the same were set forth at length

20     herein.

21        37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff
22
       violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
23
          38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
24
       misleading representation or means in connection with the collection of any debt.
25
          39.     Defendant violated said section by:
26
27
                  a. Making a false and misleading representation in violation of §1692e(10).
28
                                                   -8-
     Case 2:20-cv-01695-RFB-NJK Document 1 Filed 09/14/20 Page 9 of 9



 1          40.     Due to the fact that Defendant's conduct violated Section 1692e et seq. of the
 2      FDCPA, Defendant is liable to Plaintiff for actual damages, statutory damages, costs and
 3
        attorneys’ fees.
 4

 5                                   DEMAND FOR TRIAL BY JURY

 6          41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
 7      requests a trial by jury on all issues so triable.
 8

 9                                           PRAYER FOR RELIEF

10   WHEREFORE, Plaintiff Kai Perry, individually and on behalf of all others similarly situated,

11   demands judgment from Defendants RFGI and Defendant DRS, as follows:
12

13          1.      Declaring that this action is properly maintainable as a Class Action and certifying

14      Plaintiff as Class representative, and Robert Tzall, Esq. as Class Counsel;

15          2.      Awarding Plaintiff and the Class statutory damages;
16
            3.      Awarding Plaintiff and the Class actual damages;
17
            4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and
18
        expenses;
19
            5.      Awarding pre-judgment interest and post-judgment interest; and
20
21          6.      Awarding Plaintiff and the Class such other and further relief as this Court may

22      deem just and proper.
23

24          Dated: September 14, 2020

25
                                                                    /s/Robert M. Tzall
26                                                           Robert M. Tzall
                                                             The Law Offices of Robert M. Tzall
27                                                           Attorneys for Plaintiff
28
                                                       -9-
